                  Case 19-50102-btb     Doc 492     Entered 04/01/19 13:43:59          Page 1 of 19




 1   Timothy S. Laffredi, Assistant United States Trustee          E-Filed: April 1, 2019
     State Bar No.: WI 1055133
 2   Edward M. McDonald Jr., Trial Attorney
     State Bar No.: NY 4126009
 3   Cameron M. Gulden, Trial Attorney
     State Bar No.: MN 310931
 4   cameron.m.gulden@usdoj.gov
     UNITED STATES DEPARTMENT OF JUSTICE
 5   Office of the United States Trustee
     300 Booth Street, Room 3009
 6   Reno, Nevada 89509
     Tel: (775) 784-5335
 7   Fax: (775) 784-5331
     Attorneys for the Acting United States Trustee for Region 121
 8           JAMES L. SNYDER
 9
                                  UNITED STATES BANKRUPTCY COURT
10
                                            DISTRICT OF NEVADA
11
         In re:                                              Lead Case No. BK-19-50102-BTB
12                                                           Chapter 7
         DOUBLE JUMP, INC.,
13                                                           Jointly Administered with:
14                                                           19-50103-BTB   Dora Dog Properties, LLC
         ☒    Affects ALL Debtors.                           19-50104-BTB   Dog Blue Properties, LLC
15       ☐    Affects Double Jump, Inc.                      19-50105-BTB   Brandy Boy Properties, LLC
         ☐    Affects Dora Dog Properties, LLC               19-50106-BTB   475 Channel Road, LLC
16       ☐    Affects Dog Blue Properties, LLC               19-50108-BTB   Park Road, LLC
         ☐    Affects Brandy Boy Properties, LLC             19-50109-BTB   140 Mason Circle, LLC
17       ☐    Affects 475 Channel Road, LLC                  19-50130-BTB   DC Solar Solutions, Inc.
         ☐    Affects Park Road, LLC                         19-50131-BTB   DC Solar Distribution, Inc.
18       ☐    Affects 140 Mason Circle, LLC                  19-50135-BTB   DC Solar Freedom, Inc.
         ☐    Affects DC Solar Solutions, Inc.
19       ☐    Affects DC Solar Distribution, Inc.            Date: April 16, 2019
         ☐    Affects DC Solar Freedom, Inc.                 Time: 2:00 p.m.
20                                                           Location: Young Courtroom #2
21     OBJECTION AND RESERVATION OF RIGHTS OF THE UNITED STATES TRUSTEE TO
22   DEBTORS’ APPLICATION FOR ORDER AUTHORIZING THE EMPLOYMENT OF SKADDEN,
     ARPS, SLATE, MEAGHER & FLOM LLP AS SPECIAL COUNSEL TO THE DEBTORS NUNC
23                        PRO TUNC TO THE PETITION DATE
24
                  To the Honorable Bruce T. Beesley, Chief United States Bankruptcy Judge:
25
             James L. Snyder, Acting United States Trustee for Region 12, hereby files his objection (the
26
     “Objection”) to the Objection and Reservation of Rights of the United States Trustee to Debtors’
27
28
     1
      James L. Snyder, Acting U.S. Trustee for Region 12, is acting in this appointment for Tracy
     Hope Davis, U.S. Trustee for Region 17, who is recused from the above-captioned cases.
                                                         1
            Case 19-50102-btb       Doc 492     Entered 04/01/19 13:43:59        Page 2 of 19




 1   Application for Order Authorizing the Employment of Skadden, Arps, Slate, Meagher & Flom
 2
     LLP as Special Counsel to the Debtors Nunc Pro Tunc to the Petition Date [ECF Nos. 326 &
 3
     341] (“Application”). The Application was filed by the jointly administered debtors listed in the
 4
     caption above (“Debtors”), which seeks to employ Skadden, Arps, Slate, Meagher & Flom, LLP
 5
 6   (“Skadden”) as Debtors’ special counsel pursuant to, inter alia, 11 U.S.C. § 327(e).2

 7          The Objection is supported by the following memorandum of points and authorities and
 8
     any argument the Court may permit on the Objection.
 9
                        MEMORANDUM OF POINTS AND AUTHORITIES
10
                                        BACKGROUND FACTS
11
12          1.      Double Jump and the Real Estate Debtors cases each by filing a voluntary petition

13   under Chapter 11 of title 11 of the United States Code, 11 U.S.C. §§ 101-1532 (as amended, the
14
     “Bankruptcy Code”) on January 30, 2019. [See each separate case at ECF No. 1].3 Debtors DC
15
16
     2
       These cases are jointly administered, including: In re Double Jump, Inc., Case No. 19-50102-
17
     BTB (“Double Jump”); In re Dora Dog Properties LLC, Case No. 19-50103-BTB (“Dora Dog”);
18   In re Dog Blue Properties, LLC, Case No. 19-50104-BTB (“Dog Blue”); In re Brandy Boy
     Properties, LLC, Case No. 19-50105-BTB (“Brandy Boy”); In re 475 Channel Road, LLC, Case
19   No. 19-50106-BTB (“475 Channel”); In re Park Road, LLC, Case No. 19-50108-BTB (“Park
     Road”); In re 140 Mason Circle, LLC, Case No. 19-50109-BTB (“140 Mason”); In re DC Solar
20
     Solutions, Inc., Case No. 19-50130-BTB (“DC Solar Solutions”); In re DC Solar Distribution,
21   Inc., Case No. 19-50131-BTB (“DC Solar Distribution”); and, In re DC Solar Freedom, Inc.,
     Case No. 19-50135-BTB (“DC Solar Freedom”) (Double Jump, DC Solar Solutions, DC Solar
22   Distribution, and DC Solar Freedom are the “DC Solar Debtors”), (Dora Dog, Dog Blue, Brandy
     Boy, 475 Channel, and Park Road are the “Real Estate Debtors”) (all debtors collectively, are the
23
     “Debtors”). [See ECF No. 97 (Order re Joint Administration)].
24   3
       The United States Trustee requests that the Court take judicial notice of the pleadings and
25   documents filed in this case pursuant to Federal Rule of Bankruptcy Procedure 9017 and Federal
     Rule of Evidence 201. To the extent that the Objection contains factual assertions predicated
26   upon statements made by Debtors, any of their current or former affiliates, agents, attorneys,
27   professionals, officers, directors or employees, the United States Trustee submits that such
     factual assertions are supported by admissible evidence in the form of admissions of a party
28   opponent under Federal Rule of Bankruptcy Procedure 9017 and Federal Rule of Evidence
     801(d)(2).

                                                     2
            Case 19-50102-btb        Doc 492      Entered 04/01/19 13:43:59        Page 3 of 19




 1   Solar Solutions, DC Solar Distribution, and DC Solar Freedom commenced cases by filing
 2
     voluntary petitions under Chapter 11 of the Bankruptcy Code on February 3, February 4, and
 3
     February 5, 2019. [See DC Solar Solutions, DC Solar Distribution, and DC Solar Freedom cases,
 4
     each at ECF No. 1].
 5
 6           2.      The DC Solar Debtors design, manufacture, sell and lease solar generators and

 7   other solar products, while the Real Estate Debtors own and lease real estate. Debtor Double
 8
     Jump holds 100% of the stock in DC Solar Solutions and DC Solar Distribution. [See ECF No.
 9
     51, p. 3 of 30; ¶¶ 7-8].
10
             3.      The IRS has conducted tax examinations of DC Solar Solutions, and of Jeffrey
11
12   and Paulette Carpoff (the “Carpoffs”), the owners of Double Jump and the Real Estate Debtors,

13   and majority owners of DC Solar Freedom. [See ECF No. 12, pp. 13-14 & 30 of 32]. In
14
     December 2019, the FBI and IRS Criminal Investigation Division conducted simultaneous raids
15
     of the DC Solar headquarters and the Carpoffs’ residence, seizing funds from DC Solar, the
16
     Carpoffs’ accounts, as well as certain of DC Solar’s servers and books and records, and
17
18   precipitating these bankruptcy cases. [See ECF No. 12, pp. 13-17 of 32; see also ECF No. 51,

19   pp. 3-4 of 30]. The U.S. Attorney for the Eastern District of California has filed a forfeiture
20
     action covering the assets of and/or the Real Estate Debtors themselves and alleging that the
21
     assets held by the Real Estate Debtors are traceable to an investment fraud and money laundering
22
     scheme. [See ECF No. 106].
23
24           4.      On February 25, 2019, Debtors filed a motion seeking, inter alia, to extend the

25   schedule filing deadline for DC Solar Debtors to April 22, 2019. [See ECF Nos. 197 & 198].
26
27
     Unless otherwise noted: “Section” refers to a section of the Bankruptcy Code; “FRBP” refers to
28   the Federal Rules of Bankruptcy Procedure; and, “ECF No.” refers to the main bankruptcy
     docket for case number, BK-19-50102-BTB.

                                                      3
            Case 19-50102-btb        Doc 492     Entered 04/01/19 13:43:59        Page 4 of 19




 1   Double Jump and the Real Estate Debtors filed their schedules and statements of financial affairs
 2
     (“SOFA”) between March 4 and March 8, 2019. As of the date this Objection was filed, save
 3
     Double Jump, the DC Solar Debtors have not yet filed their schedules or SOFAs. [See Double
 4
     Jump Case, ECF Nos. 261-262 & 288-299; see generally Double Jump Case docket].
 5
 6          5.      It does not appear from a review of the various dockets that Skadden has filed a

 7   “Disclosure of Compensation of Attorney for Debtor,” (“2016 Statement”) pursuant to FRBP
 8
     2016(b) for any of Debtors’ cases. [See generally Debtors’ case dockets].
 9
            6.      On March 22, 2019, the Court converted these cases to ones under Chapter 7.
10
     [See ECF No. 438]. On March 22, 2019, Christina A. Lovato was appointed Chapter 7 trustee
11
12   for Double Jump and the DC Solar Debtors, and W. Donald Gieseke was appointed Chapter 7

13   trustee for the Real Estate Debtors. [See Double Jump Case, ECF No. 440; Dora Dog Case, ECF
14
     No. 56; Dog Blue Case, ECF No. 57; Brandy Boy Case, ECF No. 56; 475 Channel Case, ECF
15
     No. 57; Park Road Case, ECF No. 56; 140 Mason Case, ECF No. 55; DC Solar Solutions Case,
16
     ECF No. 83; DC Solar Distribution Case, ECF No. 76; and,. DC Solar Freedom Case, ECF No.
17
18   60].

19          The Application
20
            7.      On February 6, 2019, the Debtors filed an application to employ Clark Hill PLC
21
     as Debtors’ counsel pursuant to Section 327(a), which was granted by an order entered on March
22
     20, 2019. [See ECF Nos. 51 & 328]. It is important to note that the Clark Hill PLC application
23
24   stated that, “[t]he Debtors also intend to submit a separate application to retain Skadden, Arps,

25   Slate, Meagher & Flom, LLP (“Skadden”) to act as bankruptcy co-counsel and special litigation
26
     counsel, along with Clark Hill, to the Debtors in these Chapter 11 Cases.” [See ECF No. 51, p. 4
27
     of 30; lines 15-17 (emphasis added)].
28



                                                      4
              Case 19-50102-btb          Doc 492     Entered 04/01/19 13:43:59        Page 5 of 19




 1            8.        More than a month later, on March 12, 2019, the Debtors filed the Application,
 2
     which is supported by the Declaration of Van C. Durrer II (“Durrer Declaration”).4 [See ECF
 3
     Nos. 326, 327 & 341]. An engagement agreement is attached to the Durrer Declaration (the
 4
     “Engagement Agreement”). [See ECF No. 327, pp. 19-31 of 48].
 5
 6            9.        The Application seeks to employ Skadden as Debtors’ special counsel pursuant to

 7   Sections 105(a), 327(e), 328, 330, and 1107, and FRBP 2014(a) and 2016. [See ECF No. 341,
 8
     pp. 1-2 of 26].
 9
              10.       The specified special purpose5 that Skadden seeks to perform is:
10
                      to “continue its prepetition representations of the Debtors in the ongoing
11
                       governmental investigations and tax matters” [see ECF No. 341, p. 5 of 26; ¶15; see
12                     also ECF No. 341, pp. 6-8 of 26; ¶18];

13                    “to consult with and assist General Bankruptcy Counsel on certain corporate and
14                     financing transactions, including among other things financing and similar capital
                       raising efforts, the potential sales of assets, and the formulation of a plan of
15                     reorganization and accompanying disclosure statement” [see ECF No. 341, p. 5 of
                       26; ¶15];
16
17                    “to perform the additional specific legal services described below” [see ECF No.
                       341, p. 5 of 26; ¶15];
18
                      “to advise the Debtors and assist General Bankruptcy Counsel in connection with
19                     the Debtors’ post-petition financing and cash collateral arrangements and
20                     negotiating and drafting documents relating thereto” [see ECF No. 341, pp. 6-8 of
                       26; ¶18];
21
                      “to advise the Debtors and assist General Bankruptcy Counsel in connection with
22                     any sales of assets contemplated by the Debtors, including the negotiation of asset
23                     or stock purchase agreements, the formulation and implementation of bidding
                       procedures, the evaluation of competing offers, the drafting of appropriate corporate
24                     documents with respect to such sales, and counseling the Debtors in connection
                       with the closing of such sales, including the evaluation of the assumption, rejection
25                     or assignment of unexpired leases and executory contracts” [see ECF No. 341, pp.
26                     6-8 of 26; ¶18];

27
28
     4
         The Application was filed as ECF Nos. 326 and 341. [See Double Jump Case docket].
     5
         [See also ECF No. 327, pp. 19-20].
                                                          5
     Case 19-50102-btb      Doc 492      Entered 04/01/19 13:43:59        Page 6 of 19




 1       “to advise the Debtors and assist General Bankruptcy Counsel in connection with
          the Debtors’ disclosure obligations, including advising the Debtors and assisting
 2
          General Bankruptcy Counsel with respect to continuing disclosure and reporting
 3        obligations, if any, under securities laws and drafting a disclosure statement to
          accompany a plan of reorganization” [see ECF No. 341, pp. 6-8 of 26; ¶18];
 4
 5       “to advise the Debtors and assist General Bankruptcy Counsel with respect to
          general corporate legal issues arising in the Debtors’ ordinary course of business,
 6        including attendance at senior management meetings and meetings of the board of
          directors and advising on tax, employee, environmental, insurance, securities and
 7        regulatory matters” [see ECF No. 341, pp. 6-8 of 26; ¶18];
 8
         “to attend meetings and participate in negotiations with respect to the above
 9        matters” [see ECF No. 341, pp. 6-8 of 26; ¶18];
10       “to appear before this Court, any district or appellate courts, and the United States
11        Trustee with respect to the matters referred to above” [see ECF No. 341, pp. 6-8 of
          26; ¶18];
12
13       “to perform all other necessary legal services and provide all other necessary legal
          advice to the Debtors in connection with the matters referred to above, including
14        matters in which the General Bankruptcy Counsel is conflicted and cannot represent
15        the Debtors, and the subject categories attached to the Durrer Declaration as Exhibit
          2 thereto” [see ECF No. 341, pp. 6-8 of 26; ¶18; ECF No. 327, p. 6 of 48] which
16        include the subject matter categories below:
17             o General Corporate Advice [ECF No. 327, p. 33 of 48];
18
               o Asset Dispositions (General) [ECF No. 327, p. 33 of 48];
19
               o Asset Dispositions (Lease) [ECF No. 327, p. 33 of 48];
20
21             o Asset Dispositions (Sale) [ECF No. 327, p. 33 of 48];

22             o Business Operations / Strategic Planning [ECF No. 327, p. 33 of 48];
23             o Claims Admin. (General) [ECF No. 327, p. 33 of 48];
24
               o Creditor Meetings / Statutory Committees [ECF No. 327, p. 33 of 48];
25
               o Disclosure Statement / Voting Issues [ECF No. 327, p. 33 of 48];
26
27             o Employee Matters (General) [ECF No. 327, p. 33 of 48];

28             o Executory Contracts (Personalty) [ECF No. 327, p. 33 of 48];



                                             6
            Case 19-50102-btb        Doc 492     Entered 04/01/19 13:43:59         Page 7 of 19




 1                     o Financing (DIP and Emergence) [ECF No. 327, p. 33 of 48];
 2
                       o Investigations and Reviews [ECF No. 327, p. 33 of 48];
 3
                       o Leases (Real Property) [ECF No. 327, p. 33 of 48];
 4
                       o Litigation (General) [ECF No. 327, p. 33 of 48];
 5
 6                     o Liquidation / Feasibility [ECF No. 327, p. 33 of 48];

 7                     o Nonworking Travel Time [ECF No. 327, p. 33 of 48];
 8
                       o Real Estate (Owned) [ECF No. 327, p. 33 of 48];
 9
                       o Regulatory and SEC Matters [ECF No. 327, p. 33 of 48];
10
                       o Reorganization Plan / Plan Sponsors [ECF No. 327, p. 33 of 48];
11
12                     o Retention / Fee Matters (SASM&F) [ECF No. 327, p. 33 of 48];

13                     o Retention/ Fee Matters / Objections (Others) [ECF No. 327, p. 33 of 48];
14
                       o Tax Matters [ECF No. 327, p. 33 of 48];
15
                       o U.S. Trustee Matters [ECF No. 327, p. 33 of 48]; and,
16
                 “given the relationships among the Debtors (including, for example, landlord and
17
                  tenant relationships), as well as the possibility that General Bankruptcy Counsel
18                and/or Skadden may have potential conflicts relative to certain parties in interest in
                  the Debtors’ cases, both General Bankruptcy Counsel and Skadden have agreed to
19                serve as counsel with respect to matters in which one or the other determine a
                  potential conflict may exist” [see ECF No. 341, p. 6 of 26; ¶17].6
20
21          11.    Through the Application Debtors to employ Skadden nunc pro tunc to January 30,

22   2019. [See ECF No. 341, p. 24 of 26; line 23].
23
            12.    The Application seeks to have the terms of Skadden’s compensation pre-approved
24
     under Section 328(a). [See ECF No. 341, p. 24 of 26; ¶3; ECF No. 341, p. 15 of 26; ¶39].
25
26
27   6
      The Application does provide a somewhat vague qualification to Skadden’s list of duties:
28   “Skadden will not represent the Debtors on the matters described above for General Bankruptcy
     Counsel unless necessary in connection with the performance by Skadden of the specific services
     described below.” [See ECF No. 341, p. 6; ¶16].
                                                      7
            Case 19-50102-btb       Doc 492      Entered 04/01/19 13:43:59       Page 8 of 19




 1          13.     The Application and the Durrer Declaration disclose that Skadden is a creditor of
 2
     the Debtors for $1,155,301.93. [See ECF No. 341, p. 17 of 26; ¶ 44; ECF No. 341, p. 10 of 26; ¶
 3
     26; ECF No. 327, p. 10 of 48; ¶ 24].
 4
            14.     The Application and the Durrer Declaration provide that Skadden began
 5
 6   representing Jeffrey Carpoff and DC Solar Solutions pursuant to an engagement letter dated

 7   December 26, 2018. Skadden’s representation of Jeffrey Carpoff was terminated on January 28,
 8
     2019. [See ECF No. 327, p. 3 of 48; ¶ 4; see also ECF No. 341, p. 10 of 26; ¶ 26]. Pursuant to
 9
     the December 26, 2018 retention agreement with Jeffrey Carpoff and DC Solar Solutions,
10
     Skadden was paid a $2,000,000 retainer that it still holds. [See ECF No. 327, p. 10 of 48; ¶24].
11
12   It is not clear from either the Application or the Durrer Declaration whether DC Solar or Jeffrey

13   Carpoff provided Skadden with the $2,000,000 retainer, because the transaction is described
14
     using the passive voice, “an initial retainer … was paid to Skadden.” [See ECF No. 327, pp. 10
15
     (¶24) & 22 of 48; ECF No. 341, p. 10 (¶26) & 16 (¶42) of 26]. Nor can the identity of the payor
16
     be ascertained from Skadden’s 2016 Statements because Skadden has not yet filed them. [See
17
18   generally Debtors’ case dockets].

19          15.     The Application discloses that Skadden entered an appearance for both Jeffrey
20
     and Paulette Carpoff in United States Tax Court with respect to certain investments funds
21
     connected to the DC Solar Debtors, which are currently stayed, and that it also represents certain
22
     investment funds in this tax matter, including Solar Eclipse Investment Fund XVI LLC, which is
23
24   listed on the creditors matrix for DC Solar Distribution. [See ECF No. 341, p. 13 of 48; ¶ 38; see

25   also DC Solar Distribution Case, ECF No. 5, p. 4 of 5].
26
            16.     The Application provides that “Skadden is intimately familiar with the issues and
27
     facts involved in the matters being handled by Skadden.” [See ECF No. 341, p. 18 of 26; ¶47].
28



                                                     8
            Case 19-50102-btb        Doc 492      Entered 04/01/19 13:43:59         Page 9 of 19




 1          The Engagement Agreement
 2
            17.     The Engagement Agreement is dated January 28, 2019, is signed by Jeffrey P.
 3
     Carpoff as the “Authorized Signatory, ” and provides for Skadden attorneys to be compensated
 4
     at hourly rates between $475 and $1,695. [See ECF No. 327, pp. 21 & 27 of 48].
 5
 6          18.      It should be noted that the engagement agreement for Clark Hill PLC provides:

 7                  [I]t is specifically understood and agreed that the law firm of
                    Skadden, Arps, Slate, Meagher & Flom, LLP (“Skadden”) will be
 8
                    principally responsible for representation of Clients as to the
 9                  following matters: Debtor in Possession financing, tax matters,
                    litigation with the United States as well as investigation by the
10                  United States, negotiation and preparation of chapter 11 plan(s)
                    and disclosure statement(s), and negotiation and preparation of
11
                    bidding procedures, asset sale agreements, and related transaction
12                  documents for all or substantially all of the assets of the Clients.

13   [See ECF No. 51, p. 23 of 30 (emphasis added)].
14
                                                ARGUMENT
15
            A.      Skadden Cannot Be Employed Under Section 327(e) Because Its “Specified
16                  Special Purpose” Includes Representing the Debtors in the Bankruptcy
                    Cases
17
18          19.     Section 327(e) allows employment of ‘special counsel’ “for a specified special

19   purpose, other than to represent the trustee in conducting the case … if in the best interest of the
20
     estate, and if such attorney does not represent or hold any interest adverse to the debtor or to the
21
     estate with respect to the matter on which such attorney is to be employed.” 11 U.S.C. § 327(e).
22
            20.     Here, the Application seeks to employ Skadden to work on, or advise Clark Hill
23
24   as to, the disclosure statement and plan; DIP financing; cash collateral issues; general corporate

25   issues; sales of estate assets; assumption and rejection of unexpired leases and executory
26
     contracts; claims administration; liquidation; regulatory, reporting and tax matters; government
27
     investigations; U.S. Trustee matters, and as conflicts counsel to Clark Hill PLC. [See supra ¶10].
28
            21.     “The debtor has the burden of proof to show that the proposed employment is

                                                       9
            Case 19-50102-btb        Doc 492      Entered 04/01/19 13:43:59         Page 10 of 19




 1   proper.” In re Running Horse, L.L.C., 371 B.R. 446, 451 (Bankr. E.D. Ca. 2007), citing In re
 2
     Big Mac Marine, 326 B.R. 150, 154 (B.A.P. 8th Cir. 2005). “The ‘special purpose’ must be
 3
     unrelated to the debtor's reorganization and must be ‘explicitly defined or described in the
 4
     application seeking approval of the attorney's employment.’ Id., citing 3 Collier on Bankruptcy
 5
 6   (15th Ed. Rev.) P 327.04[9][d] (2006). The scope of Skadden’s proposed employment is far too

 7   expansive to be appropriate for consideration under Section 327(e). See id. at 452, citing
 8
     Century Indemnity Company v. Congoleum Corporation (In re Congoleum Corp.), 426 F.3d 675,
 9
     692 (3rd Cir. 2005). When the allegedly specialized, specified purpose is insufficiently
10
     disconnected “from the Debtor's general duty of conducting the case,” then the proposed counsel
11
12   cannot be employed under Section 327(e). Id. “Any attorney retained to advise and assist the

13   debtor's general counsel is necessarily involved in ‘conducting the case’ and therefore must be
14
     ‘disinterested.’” See id. at 452, citing In re Neuman, 138 B.R. 683, 686 (S.D.N.Y. 1992).
15
            22.     Accordingly, Skadden can only be employed, if at all, under Section 327(a).
16
            B.      Skadden Cannot Employed Under Section 327(a) Because Skadden Is Not
17
                    Disinterested
18
            23.     The requirements for employment of a professional person seeking authorization
19
     to represent the bankruptcy estate under Section 327(a) are that:
20
21                  Except as otherwise provided in this section, the trustee, with the
                    court’s approval, may employ one or more attorneys, accountants,
22                  appraisers, auctioneers, or other professional persons, that do not
                    hold or represent an interest adverse to the estate, and that are
23
                    disinterested persons, to represent or assist the trustee in carrying
24                  out the trustee’s duties under this title.

25   See 11 U.S.C. § 327(a) (emphasis added).
26
            24.     At a minimum, a professional desiring to serve in a bankruptcy case must meet
27
     three criteria. First, the professional must “not hold or represent an interest adverse to the estate.”
28
     11 U.S.C. § 327(a). A generally accepted definition of “adverse interest” is the (1) possession or

                                                       10
            Case 19-50102-btb        Doc 492      Entered 04/01/19 13:43:59          Page 11 of 19




 1   assertion of an economic interest that would tend to lessen the value of the bankruptcy estate; or
 2
     (2) possession or assertion of an economic interest that would create either an actual or potential
 3
     dispute in which the estate is a rival claimant; or (3) possession of a predisposition under
 4
     circumstances that create a bias against the estate. In re AFI Holding, Inc., 355 B.R. 139, 148-49
 5
 6   (B.A.P. 9th Cir. 2006), aff’d 530 F.3d 832 (9th Cir. 2008) (citation omitted).

 7           25.     Second, the applicant seeking to serve as a professional in a bankruptcy case must
 8
     be “disinterested.” The Code defines “disinterested person” as one who “is not a creditor, an
 9
     equity security holder, or an insider” and who “does not have an interest materially adverse to
10
     the interest of the estate ... [because of] any direct or indirect relationship to, connection with, or
11
12   interest in the debtor ... or for any other reason.” 11 U.S.C. §§ 101 (14) (A) & (C).

13           26.     While there is substantial overlap between the two prongs of the test set forth in
14
     Section 327(a), both prongs must be satisfied. In re Tevis, 347 B.R. 679, 687-88 (B.A.P. 9th Cir.
15
     2006), citing In re Mehdipour, 202 B.R. 474, 478 (B.A.P. 9th Cir. 1996). The disinterestedness
16
     provision of § 327(a) is mandatory. It is stricter than the conflict of interest provisions in the
17
18   Nevada and California Rules of Professional Conduct, because § 327(a) does not allow for the

19   waiver of conflicts of interest. See S.S. Retail Stores Corp., 211 B.R. 699, 703 (B.A.P. 9th Cir.
20
     1997); compare Nevada Rules of Professional Conduct, Rule 1.7(b)(4).
21
             27.     “Together, the statutory requirements of disinterestedness and no adverse interest
22
     to the estate ‘serve the important policy of ensuring that all professionals appointed pursuant to
23
24   section 327(a) tender undivided loyalty and provide untainted advice and assistance in

25   furtherance of their fiduciary responsibilities.’” In re Crivello, 134 F.3d 831, 836 (7th Cir.1998),
26
     (quoting in part Rome v. Braunstein, 19 F.3d 54, 58 (1st Cir.1994)).
27
             28.     Third, the statute provides that a trustee, with the “approval” of the bankruptcy
28
     court “may” appoint counsel who are disinterested and have no adverse interest, creating a third

                                                       11
           Case 19-50102-btb         Doc 492      Entered 04/01/19 13:43:59        Page 12 of 19




 1   criterion, namely that the bankruptcy judge approve the person seeking appointment. The
 2
     permissive language in the statute makes clear that courts can deny appointment on additional
 3
     grounds. The Code’s language is broad enough that a bankruptcy court may exclude a
 4
     professional with any connection that “would even faintly color the independence and impartial
 5
 6   attitude required by the Code.” In re AFI Holding, 530 F.3d 832, 838 (9th Cir. 2008) (citation

 7   omitted).
 8
            29.     Section 327(a) establishes a comprehensive scheme designed to ensure
 9
     impartiality in bankruptcy representation. In re Prince, 40 F.3d 356, 360 (11th Cir. 1994).
10
            30.     Even a potential conflict provides sufficient grounds for a court to decline to
11
12   appoint an attorney. In re AFI Holding, Inc., 530 F.3d 832, 838 (9th Cir. 2008) (potential for

13   materially adverse effect sufficient grounds to deny appointment); Chugach Elec. Ass’n v. United
14
     States District Court, 370 F.2d 441, 442-43 (9th Cir. 1966). In fact, doubt as to whether a
15
     particular set of facts gives rise to a disqualifying conflict of interest should normally be resolved
16
     in favor of disqualification. In re Wheatfield Business Park LLC, 286 B.R. 412, 418 (Bankr. C.D.
17
18   Cal. 2002).

19          31.     When proposed counsel represents another entity that has an interest adverse to
20
     the debtor’s estate, which permeates the case, and is the most significate factor to be dealt with in
21
     the reorganization, then proposed counsel is not disinterested, represents an adverse interest, and
22
     cannot be employed as counsel for the estate. See In re Amdura Corp., 121 B.R. 862, 866-67
23
24   (Bankr. D. Colo. 1990).

25          32.     “If it is plausible that the representation of another interest may cause the debtor's
26
     attorneys to act any differently than they would without that other representation, then they have
27
     a conflict and an interest adverse to the estate.” In re Git-N-Go, Inc., 321 B.R. 54, 58 (Bankr.
28
     N.D. Okla. 2004) (citing In re The Leslie Fay Cos., 175 B.R. 525, 533 (Bankr. S.D.N.Y. 1994)).

                                                      12
           Case 19-50102-btb         Doc 492     Entered 04/01/19 13:43:59         Page 13 of 19




 1          33.     “An actual conflict exists if there is ‘an active competition between two interests,
 2
     in which one interest can only be served at the expense of the other.’” In re Git-N-Go, Inc., 321
 3
     B.R. 54, 58 (Bankr. N.D. Okla. 2004) (citing In re BH&P, Inc., 103 B.R. 556, 563 (Bankr.
 4
     D.N.J. 1989), aff'd in pertinent part. 119 B.R. 35 (D.N.J. 1990)).
 5
 6          34.     When proposed counsel is unable or unwilling to represent the debtor in a dispute

 7   with another entity that counsel also represents an actual disqualifying conflict arises. See In re
 8
     Git-N-Go, Inc., 321 B.R. 54, 61 (Bankr. N.D. Okla. 2004).
 9
            35.     Skadden is a creditor and is owed over $1 million by the Debtors, and/or the
10
     Carpoffs. [See ECF No. 341, p. 17 of 26; ¶ 44; ECF No. 341, p. 10 of 26; ¶ 26; ECF No. 327, p.
11
12   10 of 48; ¶ 24]. Therefore Skadden cannot be employed under Section 327(a). 11 U.S.C. §§ 101

13   (14) (A) & (C), and 327(a). Skadden also represented Jeffrey Carpoff up until two days before
14
     the Debtors began filing Chapter 11. [See ECF No. 327, p. 3 of 48; ¶ 4; see also ECF No. 341, p.
15
     10 of 26; ¶ 26]. Skadden has an intimate knowledge of the core facts involved in these cases,
16
     namely the government investigations of the Carpoffs and DC Solar, which in part appears to
17
18   flow from its representation of Jeffrey Carpoff. [See ECF No. 341, p. 18 of 26; lines 10-11].

19          36.     The Nevada Rules of Professional Conduct (“NRPC”) provide that “[a] lawyer
20
     who has formerly represented a client in a matter shall not thereafter represent another person in
21
     the same or a substantially related matter in which that person’s interests are materially adverse
22
     to the interests of the former client unless the former client gives informed consent, confirmed in
23
24   writing.” NRPC 1.9(a), https://www.leg.state.nv.us/CourtRules/RPC.html.

25          37.     In addition, the NRPC provide that “a lawyer shall not represent a client if the
26
     representation involves a concurrent conflict of interest. A concurrent conflict of interest exists
27
     if….There is a significant risk that the representation of one or more clients will be materially
28
     limited by the lawyer’s responsibilities to … a former client….” NRPC 1.7,

                                                      13
           Case 19-50102-btb        Doc 492      Entered 04/01/19 13:43:59        Page 14 of 19




 1   https://www.leg.state.nv.us/CourtRules/RPC.html. Skadden attorneys owe ethical duties to their
 2
     former clients, like Jeffrey Carpoff, and current clients, like Solar Eclipse Investment Fund XVI
 3
     LLC—both of whom are parties in tax and/or other government actions related to the DC Solar
 4
     Debtors and their bankruptcy cases. In addition, it is unclear what claims the DC Solar Debtors,
 5
 6   other than Double Jump, have against each other because they have not yet filed schedules.

 7          38.     The Application and Engagement Agreement contain a number of “waivers” of
 8
     conflicts or potential conflicts. [See ECF No. 341, pp. 10-11 (¶27), 13 (¶32) of 26; ECF No. 327,
 9
     pp. 11-12 (¶30), 15(¶41), 22-23 of 48]. Although the NRPC may allow for the waiver of certain
10
     conflicts, failure to be a “disinterested person” is not matter that can be waived under the
11
12   Bankruptcy Code. See In re S.S. Retail Stores Corp., 211 B.R. 699, 703 (B.A.P. 9th Cir. 1997).

13   Skadden has represented Jeffrey Carpoff with regard to the government actions that precipitated
14
     these bankruptcies. Such representation may impact Skadden attorneys based on their duties to
15
     former clients, will color Skadden’s objectivity and notwithstanding the language in the
16
     Application, cannot be waived.
17
18          39.     To the extent that the Carpoffs, the Debtors, and/or the investment funds

19   represented by Skadden are co-defendants and co-liable with respect to the government or tax
20
     actions, or if the Debtors have claims against each other, then Skadden represents an interest
21
     adverse to each of them to the extent it still represents them. Or Skadden has a conflict because
22
     of its duties to a former client. These connections are additional reasons why Skadden should
23
24   not be employed. Accordingly, Skadden cannot employed under Section 327(a).

25
            C.      The Application Fails to Make Necessary Disclosures.
26
            40.     The burden is on the debtor in possession to come forward with facts pertinent to
27
28   the proposed professional’s eligibility and to make full, candid, and complete disclosures. See



                                                      14
            Case 19-50102-btb        Doc 492     Entered 04/01/19 13:43:59         Page 15 of 19




 1   Fed. R. Bankr. P. 2014(a); In re B.E.S. Concrete Products, Inc., 93 B.R. 228, 237 (Bankr. E.D.
 2
     Cal. 1988).
 3
             41.     Bankruptcy Rule 2014(a) requires the debtor in possession and the proposed
 4
     professional to disclose “all of the [professional’s] connections with the debtor, creditors, any
 5
 6   other party in interest, their respective attorneys and accountants ….” Fed R. Bankr. P. 2014(a).

 7   See also Neben & Starrett, Inc. v. Chartwell Financial Corp. (In re Park-Helena Corp.), 63 F.3d
 8
     877, 880-81 (9th Cir. 1995); Mehdipour v. Marcus & Millichap (In re Mehdipour), 202 B.R. 474,
 9
     480 (B.A.P. 9th Cir. 1996) (“a professional has a duty to make full, candid and complete
10
     disclosure of all facts concerning his transactions with the debtor” and “must disclose all
11
12   connections with the debtor, creditors, and parties in interest, no matter how irrelevant or trivial

13   those connections may seem.”).
14
             42.     Bankruptcy Rule 2014(a) also requires disclosure of the “specific facts showing
15
     … the reasons for the selection” of the professional person. Fed. R. Bankr. 2014(a) (emphasis
16
     added). See also In re Danner, 2012 WL 3205242, at *4 (B.A.P. 9th Cir. July 31, 2012)
17
18   (“Additionally, § 328 contemplates that employment of professionals under § 327 will be based

19   on reasonable terms and conditions. 11 U.S.C. § 328(a). Thus, a bankruptcy court may properly
20
     review an employment application for the reasonableness of the compensation agreement at the
21
     outset of a case.”).
22
             43.     These disclosures should be contained in the employment application itself,
23
24   clearly and concisely, with evidence in support referenced so that parties are not required to

25   attempt to discover the disclosures from other documents. See In re Begun, 162 B.R. 168, 177
26
     (Bankr. N.D. Ill. 1993) (“Neither the Court nor anyone else has a duty to search the record or
27
     beyond it for existence of conflicts of interest of professionals sought to be employed or
28
     relationships required to be disclosed by Rule 2014(a).”).

                                                      15
            Case 19-50102-btb       Doc 492     Entered 04/01/19 13:43:59        Page 16 of 19




 1           44.     Here, the Application omits information that is relevant under 11 U.S.C. § 327
 2
     and Fed. R. Bankr. P. 2014(a). Among other things, the Application and supporting declarations
 3
     fail to disclose:
 4
                     a)     Whether Skadden has agreed to any variations from its customary billing
 5
                            arrangements;
 6
                     b)     Whether the professionals included in the engagement have varied their
 7                          rates based on the geographic location of the case; and,
 8
                     c)     Whether Skadden’s billing rates or the financial terms of the engagement
 9                          have changed since the commencement of the case.

10   [See ECF Nos. 327 & 341].
11
             D.      The Court Should Decline to Pre-Approve the Terms of Skadden’s
12                   Compensation

13           45.     While Section 327 addresses employment of professionals, 11 U.S.C. §§ 328 and
14
     330 address compensation of those professionals after they have been employed under Section
15
     327. Section 330 authorizes the bankruptcy court to award the retained professional reasonable
16
     compensation “based on an after-the-fact consideration of ‘the nature, the extent, and the value
17
18   of such services, taking into account all relevant factors.’” In re Smart World Technologies, LLC,

19   552 F.3d 228, 232 (2d Cir. 2009) (quoting Section 330(a)).
20
             46.     Section 328 operates differently and “permits a professional to have the terms and
21
     conditions of its employment pre-approved by the bankruptcy court, such that the bankruptcy
22
     court may alter the agreed-upon compensation only ‘if such terms and conditions prove to have
23
24   been improvident in light of developments not capable of being anticipated at the time of the

25   fixing of such terms and conditions.’” In re Circle K. Corp. v. Houlihan, Lokey, Howard &
26
     Zukin, Inc. (In re Circle K. Corp.), 279 F.3d 669, 671 (9th Cir. 2002); In re Smart World
27
     Technologies, LLC, 552 F.3d at 232 (noting that “section 328(a) permits a bankruptcy court to
28
     forgo a full post-hoc reasonableness inquiry if it pre-approves the “employment of a professional

                                                     16
           Case 19-50102-btb         Doc 492     Entered 04/01/19 13:43:59         Page 17 of 19




 1   person under section 327 ... on any reasonable terms and conditions of employment” (quoting
 2
     Section 328(a)). As a threshold matter, Section 328 cannot be the basis for retention, but at most
 3
     can only provide the possible basis for approval of terms of compensation. See generally In re
 4
     Circle K Corp., 279 F.3d 669, 671 (9th Cir. 2002).
 5
 6          47.     “The differences between §§ 328 and 330 affect the timing and process of the

 7   court’s review of fees.” In re Citation Corp., 493 F.3d 1313, 1318 (11th Cir. 2007). Under
 8
     Section 328, “the bankruptcy court reviews the fee at the time of the agreement and departs from
 9
     the agreed fee only if some unanticipated circumstance makes the terms of that agreement unfair.
10
     Under Section 330, the court reviews the fees after the work has been completed and looks
11
12   specifically at what was earned, not necessarily at what was bargained for at the time of the

13   agreement.” Id.
14
            48.     However, unless a retention application unambiguously specifies that 11 U.S.C. §
15
     328 governs, professional’s applications for compensation are reviewed under 11 U.S.C. § 330.
16
     See In re Circle K. Corp., 279 F.3d 669, 674 (9th Cir. 2002) (stating, “In this Circuit, unless a
17
18   professional is unambiguously employed pursuant to § 328, its professional fees will be reviewed

19   for reasonableness under § 330. To ensure that § 328 governs the review of a professional's fees,
20
     a professional must invoke the section explicitly in the retention application.”).
21
            49.     The burden of proof to establish that the terms and conditions of employment –
22
     including the imposition of Section 328(a) – is on the applicant. Nischwitz v. Miskovic (In re
23
24   Airspect Air, Inc.), 385 F.3d 915, 921 (6th Cir. 2004) (internal citations omitted). To meet its

25   burden, the firm must provide specific evidence to establish that “the terms and conditions are in
26
     the best interest of the estate.” In re Gillett Holdings, Inc., 137 B.R. 452, 455 (Bankr. D. Colo.
27
     1991); In re Thermadyne Holdings Corp., 283 B.R. 749, 756 (B.A.P. 8th Cir. 2002); In re Potter,
28
     377 B.R. 305, 307-08 (Bankr. D.N.M. 2007) (“The trustee seeking to employ a professional

                                                      17
            Case 19-50102-btb         Doc 492     Entered 04/01/19 13:43:59         Page 18 of 19




 1   under 11 U.S.C. § 328 bears the burden of showing that the provisions of the proposed
 2
     employment are reasonable.”).
 3
            50.     Pre-approval of an attorney’s fee rates or terms of compensation as reasonable
 4
     should not be granted lightly given that the Court may not revisit the issue at the compensation
 5
 6   stage unless such terms prove to have been improvident in light of developments not capable of

 7   being anticipated at the time the terms or rates were fixed. See 11 U.S.C. § 328(a); see also
 8
     Friedman Enters. v. B.U.M. Int’l, Inc. (In re B.U.M. Int’l, Inc.), 229 F.3d 824, 829 (9th Cir.
 9
     2000) (“There is no question that a bankruptcy court may not conduct a § 330 inquiry into the
10
     reasonableness of the fees and their benefit to the estate if the court already has approved the
11
12   professional’s employment under [ ] § 328.”). Debtors are seeking to have terms of

13   compensation approved with respect to Skadden, including hourly fees as high as $1,695.
14
     However, the Application fails to establish the reasonableness of the terms and conditions of
15
     compensation for which Skadden seeks Court approval.
16
            E.      The Court Should Decline to Grant the Application Nunc Pro Tunc
17
18          51.     “[I]n this Circuit, the correct standard to be applied in determining whether to

19   grant a nunc pro tunc employment application is ‘extraordinary circumstances.’” In re
20   Gutterman, 239 B.R. 828, 830 (Bankr. N. D. Cal.1999) (citation omitted). Nunc pro tunc awards
21
     should be limited to “exceptional circumstances where an applicant can show both a satisfactory
22
     explanation for the failure to receive prior judicial approval and that he or she has benefited the
23
24   bankrupt estate in some significant manner.” In re THC Financial Corp., 837 F.2d 389, 392 (9th

25   Cir. 1988)(citations omitted).
26          52.     Accordingly, “[t]o establish the presence of exceptional circumstances,
27
     professionals seeking retroactive approval must satisfy two requirements: they must (1)
28
     satisfactorily explain their failure to receive prior judicial approval; and (2) demonstrate that

                                                      18
           Case 19-50102-btb        Doc 492      Entered 04/01/19 13:43:59        Page 19 of 19




 1   their services benefitted the bankrupt estate in a significant manner.” In re Atkins, 69 F.3d 970,
 2
     974 (9th Cir. 1995)(citations omitted).
 3
            53.     The Application provides that the tardiness of the Application was due to
 4
     prioritization and the lack of access to books and records. [See ECF No. 341, p. 19 of 26]. Yet
 5
 6   these factors did not prevent Clark Hill from filing its application on February 6, 2019, the day

 7   after DC Solar Freedom filed its Chapter 11 case. [See ECF No. 51, see also DC Solar Freedon
 8
     Case at ECF No. 1]. Therefore Skadden’s explanation is inadequate because it does not meet the
 9
     first prong of the Atkins test. In addition, Skadden cannot be employed because it is not
10
     disinterested. See In re Mehdipour, 202 B.R. 474, 479 (B.A.P. 9th Cir. 1996) (“Applying for
11
12   nunc pro tunc approval does not alleviate the professional from meeting the requirements of §

13   327; the professional still must show that it was disinterested.”) (citations omitted). Therefore
14
     Skadden’s request for nunc pro tunc employment should be denied.
15
            54.     In addition, if Skadden is somehow employed, it should not be employed past
16
     March 22, 2019, the conversion date, because the Debtors are no longer in possession. See 11
17
18   U.S.C. §§ 327, 348 & 1107.

19          55.     For the reasons set forth herein, the Application should not be granted.
20
            WHEREFORE, the United States Trustee respectfully requests that the Court deny the
21
     Application.
22
        Dated: April 1, 2019
23
                                           JAMES L. SNYDER
24                                         ACTING UNITED STATES TRUSTEE, REGION 12

25                                   By: /s/ Edward M. McDonald Jr.
                                         Edward M. McDonald Jr., Esq.
26
                                         Attorney for the United States Trustee
27
28



                                                      19
